DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-7 and new claims 8-9 are presently under consideration with claim 3 remaining cancelled.
Applicant’s amendments filed with the response dated 17 June 2022 have overcome the prior art rejections of record, these rejections are therefore withdrawn.

Reasons for Allowance
Claims 1-2, and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites the limitation “wherein, for each photoelectric conversion element, the hole blocking layer is arranged on an entire surface of the first electrode opposite to the substrate” which is not taught by the prior art of record. Huang’487 (US 2019/0115487) which teaches hole-blocking layers for each photoelectric conversion element (Huang’487, [0030], Fig. 3 see: carrier-blocking layer 25) does not teach where the hole blocking layer is arranged on an entire surface of the first electrode opposite to the substrate, rather, the electrode on the substrate (transparent conductive layer 21 on substrate 10) includes areas for serial connection to connecting units 40. Huang’465 (US 2015/0380465) likewise includes areas of the first electrode (20) opposite to the substrate (10) free of device material to allow isolation of the individual photoelectric conversion element and a space for serial interconnection between the first electrode (20) and contact parts (66) of metal layer (60). One having ordinary skill in the art at the time of the invention would not have found sufficient motivation in the prior art of record to modify the device of Huang’465 such that for each photoelectric conversion element, the hole blocking layer is arranged on an entire surface of the first electrode opposite to the substrate.
As such, the prior art of record does not anticipate or make obvious each and every limitation of claim 1  and by extension dependent claims 2, and 4-9 which depend from independent claim 1 and these claims are thus found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726